EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of February __,
2014, by and between Great East Energy, Inc. (formerly, Epsilon Corp.), a
Delaware corporation (“Epsilon” or the “Company”), and the subscribers
identified on the signature pages hereto (each a “Subscriber” and collectively,
the “Subscribers”).


RECITALS:


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).


WHEREAS, Hunter Wise Securities, LLC is acting as lead placement agent
(“Placement Agent”), on a “best efforts” basis, in a private offering (the
“Offering”) in which the Subscribers agree to purchase and the Company agrees to
offer and sell up to 4,000,000 shares (the “Shares”) of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”) at a per share price of
$1.00 for aggregate gross proceeds of a minimum of $500,000 to a maximum of
$4,000,000 (the “Purchase Price”). The Shares are hereinafter referred to as the
“Purchased Securities.”
 
WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Securities and the Subscriber desires to purchase that number of
Purchased Securities set forth on the signature page hereto on the terms and
conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1. Purchase and Sale of Shares. Subject to the satisfaction or waiver of the
terms and conditions of this Agreement, on the Closing Date (as defined below),
each Subscriber shall purchase and the Company shall sell to each Subscriber the
Purchased Securities for the portion of the Purchase Price designated on the
signature pages hereto.
 
2. Closing. The issuance and sale of the Purchased Securities shall occur on the
closing date (the “Closing Date”), which shall be the date that Subscriber funds
representing the net amount due to the Company from the Purchase Price of the
Offering is transmitted by wire transfer or otherwise to or for the benefit of
the Company. The consummation of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Ofsink, LLC, 900 Third Avenue, 5th
Floor, New York, New York 10022 on such date and time as the Subscribers and the
Company may agree upon; provided, that all of the conditions set forth in
Section 9 hereof and applicable to the Closing shall have been fulfilled or
waived in accordance herewith. The Subscriber and the Company acknowledge and
agree that the Company may consummate the sale of additional Purchased
Securities to the Subscribers, on the terms set forth in this Agreement and the
other Transaction Documents as defined herein, at more than one closing, each of
which shall be held no later than December 31, 2013 (each referred to herein as
a “Closing”).
 
 
1

--------------------------------------------------------------------------------

 
 
3. Subscriber Representations, Warranties and Covenants. The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a) Organization and Standing of the Subscriber. If such Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power. Such Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 4(c)) and to purchase the Purchased Securities
being sold to it hereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
and the other Transaction Documents have been duly authorized, executed and
delivered by such Subscriber and constitute, or shall constitute when executed
and delivered, a valid and binding obligation of such Subscriber enforceable
against such Subscriber in accordance with the terms thereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents or bylaws
or other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber). Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Purchased Securities in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, such Subscriber
is assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
 
(d) Acquisition for Investment. The Subscriber is acquiring the Purchased
Securities solely for its own account for the purpose of investment and not with
a view to or for resale in connection with a distribution. The Subscriber does
not have a present intention to sell the Purchased Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Purchased Securities to or through any person or entity;
provided, however, that by making the representations herein and subject to
Section 3(h) below, the Subscriber does not agree to hold the Purchased
Securities for any minimum or other specific term and reserves the right to
dispose of the Purchased Securities at any time in accordance with Federal and
state securities laws applicable to such disposition. The Subscriber
acknowledges that it is able to bear the financial risks associated with an
investment in the Purchased Securities and that it has been given full access to
such records of the Company and the subsidiaries and to the officers of the
Company and the subsidiaries and received such information as it has deemed
necessary or appropriate to conduct its due diligence investigation and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company. The Subscriber
further acknowledges that the Subscriber understands the risks of investing in
companies which operate primarily in Ukraine and that the purchase of the
Purchased Securities involves substantial risks.


 
2

--------------------------------------------------------------------------------

 
 
(e) Information on Company. Such Subscriber has been furnished with or has had
access to the EDGAR Website of the Commission and to the Company’s Form 10-K
filed on EDGAR on March 6, 2013 for the fiscal year ended December 31, 2012,
together with all other filings made with the Commission available at the EDGAR
website (hereinafter referred to collectively as the “Reports”) and all
correspondence from the Commission to the Company including but not limited to
the Commission’s comment letters relating to the Company’s periodic filings with
the Commission whether available at the EDGAR website or not. In addition, such
Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Purchased Securities. Such
Subscriber has relied on the Reports and Other Written Information in making its
investment decision.
 
(f) Opportunities for Additional Information. The Subscriber acknowledges that
the Subscriber has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.
 
(g) Information on Subscriber. If the Subscriber is a U.S. Person (as that term
is defined in Section 3(o) of this Agreement), then such Subscriber represents
that the Subscriber is, and will be on the Closing Date, an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Purchased Securities. Such
Subscriber is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof. The information set forth on the
signature page hereto regarding such Subscriber is accurate.


 
3

--------------------------------------------------------------------------------

 
 
(h) Compliance with 1933 Act. If a U.S. Person, such Subscriber understands and
agrees that the Purchased Securities have not been registered under the 1933 Act
or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the 1933 Act (based in part
on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Purchased Securities must be held indefinitely
unless a subsequent disposition is registered under the 1933 Act or any
applicable state securities laws or is exempt from such registration. The
Subscriber acknowledges that the Subscriber is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
1933 Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Subscriber understands
that to the extent that Rule 144 is not available, the Subscriber will be unable
to sell any Purchased Securities without either registration under the 1933 Act
or the existence of another exemption from such registration requirement. In any
event, and subject to compliance with applicable securities laws, the Subscriber
may enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Purchased Securities, and deliver
the Purchased Securities, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Purchased Securities,
to third parties who in turn may dispose of these Purchased Securities.
 
(i) Purchased Securities Legend. The Purchased Securities shall bear the
following or similar legend:


“THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS. THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT, OR OTHERWISE. NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”
 
(j) Communication of Offer. The offer to sell the Purchased Securities was
directly communicated to such Subscriber by the Company. At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


 
4

--------------------------------------------------------------------------------

 
 
(k) Restricted Securities. Such Subscriber understands that the Purchased
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Purchased Securities unless pursuant to an effective registration
statement under the 1933 Act, or unless an exemption from registration is
available. Notwithstanding anything to the contrary contained in this Agreement,
such Subscriber may transfer (without restriction and without the need for an
opinion of counsel) the Purchased Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. Affiliate includes each Subsidiary of the Company. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.
 
(l) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Purchased Securities or the
suitability of the investment in the Purchased Securities nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Securities.
 
(m) Correctness of Representations. Such Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless such Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date. The Subscriber
understands that the Purchased Securities are being offered and sold in reliance
on a transactional exemption from the registration requirement of Federal and
state securities laws and the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Purchased
Securities.
 
(n) Short Sales and Confidentiality. Other than the transaction contemplated
hereunder, the Subscriber has not directly or indirectly, nor has any person
acting on behalf of or pursuant to any understanding with the Subscriber,
executed any disposition, including short sales (but not including the location
and/or reservation of borrowable shares of Common Stock), in the securities of
the Company during the period commencing from the time that the Subscriber first
received a term sheet from the Company or any other person setting forth the
material terms of the transactions contemplated hereunder until the date that
the transactions contemplated by this Agreement are first publicly announced.
The Subscriber covenants that until such time as the transactions contemplated
by this Agreement are publicly disclosed by the Company, the Subscriber will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
 
(o) Additional Representations, Warranties and Covenants of Non-U.S. Persons.
 
(i) The Subscriber understands that the investment offered hereunder has not
been registered under the 1933 Act.
 
 
5

--------------------------------------------------------------------------------

 


(ii) If the Subscriber is not a “U.S. Person” (as defined below), the Subscriber
agrees and acknowledges that it was not, a “U.S. Person” at the time the
Subscriber was offered the Purchased Securities and as of the date hereof:


 
(A)
Any natural person resident in the United States;

 
 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
(C)
Any estate of which any executor or administrator is a U.S. person;

 
 
(D)
Any trust of which any trustee is a U.S. person;

 
 
(E)
Any agency or branch of a foreign entity located in the United States;



 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and



 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the 1933 Act, unless it
is organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act) who are not natural
persons, estates or trusts.



“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(iii) The Subscriber understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the Purchased
Securities in any country or jurisdiction where action for that purpose is
required.


(iv) The Subscriber (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Purchased
Securities for the account or benefit of any U.S. Person, except in accordance
with one or more available exemptions from the registration requirements of the
1933 Act or in a transaction not subject thereto.


 
6

--------------------------------------------------------------------------------

 
 
(v) The Subscriber will not resell the Purchased Securities except in accordance
with the provisions of Regulation S (Rule 901 through 905 and Preliminary Notes
thereto), pursuant to a registration statement under the 1933 Act, or pursuant
to an available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the 1933
Act.
 
(vi) The Subscriber will not engage in hedging transactions with regard to
shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the 1933 Act; and as
applicable, shall include statements to the effect that the securities have not
been registered under the 1933 Act and may not be offered or sold in the United
States or to U.S. persons (other than distributors) unless the securities are
registered under the 1933 Act, or an exemption from the registration
requirements of the 1933 Act is available.
 
(vii) No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Subscriber
or any of their representatives in connection with the offer and sale of the
Purchased Securities.
 
4. Company Representations and Warranties. The Company represents and warrants
to and agrees with each Subscriber that:
 
(a) Due Incorporation. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
means any material adverse effect on the business, operations, properties, or
financial condition of the Company and its Subsidiaries individually, or in the
aggregate and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to perform any
of its obligations under this Agreement in any material respect. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. As of the Closing Date, all of the
Company’s Subsidiaries and the Company’s ownership interest therein are set
forth on Schedule 4(a).
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.
 
(c) Authority; Enforceability. This Agreement and any other agreements delivered
together with this Agreement or in connection herewith (collectively, the
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.
 
(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company and Subsidiaries on a fully diluted basis as of the
date of this Agreement and the Closing Date (not including the Purchased
Securities) are set forth on Schedule 4(d). Except as set forth on Schedule
4(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries. The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described on Schedule
4(d). There are no outstanding agreements or preemptive or similar rights
affecting the Company’s common stock.
 
(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the Over The Counter Bulletin Board (the “Bulletin
Board”) or the Company’s stockholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Purchased Securities. The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.
 
(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 3 are true and correct, neither the issuance nor sale of
the Purchased Securities nor the performance of the Company’s obligations under
this Agreement and all other Transaction Documents entered into by the Company
relating thereto will:
 
 
8

--------------------------------------------------------------------------------

 
 
(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Purchased Securities or any of the assets of the Company or any of its
Affiliates, except in favor of Subscriber as described herein; or
 
(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or
 
(iv) result in the triggering of any piggy-back or other registration rights of
any person or entity holding securities of the Company or having the right to
receive securities of the Company.
 
(g) The Purchased Securities. The Purchased Securities upon issuance:
 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;
 
(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Purchased Securities, the Purchased Securities will be duly and
validly issued, fully paid and non-assessable;
 
(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company; and
 
(iv) will not subject the holders thereof to personal liability by reason of
being such holders.
 
(h) Litigation. Except as disclosed in the Reports, there is no pending or, to
the best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the complete and timely performance by the
Company of its obligations under the Transaction Documents. There is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Purchased
Securities or affect the price at which the Purchased Securities may be issued
or resold.
 
(j) Information Concerning Company. The Reports contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein. Since
June 30, 2013 and except as modified in the Reports or in the Schedules hereto,
there has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs. The Reports, including the financial statements
included therein do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances and when made.
 
(k) Defaults. The Company is not in material violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters which default would
have a Material Adverse Effect, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.
 
(l) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Purchased Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions. No prior offering will impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder. Neither the Company nor any of its Affiliates will take
any action or steps that would cause the offer or issuance of the Purchased
Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Purchased Securities that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(m) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D/Regulation S under the 1933 Act) in connection with the offer or
sale of the Purchased Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
(n) No Undisclosed Liabilities. Since June 30, 2013, except as disclosed in the
Reports, the Company has no liabilities or obligations which are material,
individually or in the aggregate, other than those incurred in the ordinary
course of the Company businesses since June 30, 2013 and which, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, except as disclosed in the Reports or on Schedule 4(n).
 
(o) No Undisclosed Events or Circumstances. Since June 30, 2013, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or its businesses, properties, operations or financial
condition, that, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in the Reports.
 
(p) Dilution. The Company’s executive officers and directors understand the
nature of the Purchased Securities being sold hereby and recognize that the
issuance of the Purchased Securities will have a potential dilutive effect on
the equity holdings of other holders of the Company’s equity or rights to
receive equity of the Company. The board of directors of the Company has
concluded, in its good faith business judgment that the issuance of the
Purchased Securities is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Purchased Securities
is binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company or parties entitled to receive equity of the Company.
 
(q) No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise
between the Company and the accountants and lawyers previously and presently
employed by the Company, including, but not limited to, disputes or conflicts
over payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date, in each case, that
could cause a Material Adverse Effect.
 
(r) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(s) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the “1934 Act”). Pursuant to the provisions of the 1934 Act,
the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.

 
 
11

--------------------------------------------------------------------------------

 
 
(t) Listing. The Company’s common stock is quoted on the Bulletin Board
currently under the symbol “EPSOD.” The Company has not received any oral or
written notice that its common stock is not eligible nor will become ineligible
for quotation on the Bulletin Board nor that its common stock does not meet all
requirements for the continuation of such quotation. The Company satisfies all
the requirements for the continued quotation of its common stock on the Bulletin
Board.
 
(u) Transfer Agent. The name, address, telephone number, fax number, contact
person and email address of the Company transfer agent is set forth on Schedule
4(u) hereto.
 
(w) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. Neither the
Company nor any Subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
with the Commission under the Securities Exchange Act of 1934, as amended (the
“1934 Act”) on Form 8-K that is not so disclosed. To the knowledge of the
Company, no officer, consultant or key employee of the Company or any Subsidiary
whose termination, either individually or in the aggregate, would have a
Material Adverse Effect, has terminated or, to the knowledge of the Company, has
any present intention of terminating his or her employment or engagement with
the Company or any Subsidiary.
 
(x) Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.
 
(y) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its Subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Purchased Securities will
not involve any transaction which is subject to the prohibitions of Section 406
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided, that, if any of
the Subscribers, or any person or entity that owns a beneficial interest in any
of the Subscribers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(bb), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.

 
 
12

--------------------------------------------------------------------------------

 
 
(z) Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that the
decision of each Subscriber to purchase securities pursuant to this Agreement
has been made by such Subscriber independently of any other Subscriber and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Subscriber or by
any agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Documents, and no action taken by any Subscriber pursuant hereto or
thereto, shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.
 
(aa) OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, Affiliate or person
acting on behalf of any of the Company or any of its Subsidiaries, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Purchased Securities,
or lend, contribute or otherwise make available such proceeds to any subsidiary
of the Company, joint venture partner or other person or entity, towards any
sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
(bb) Money Laundering Laws. The operations of each of the Company and its
Subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(cc) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date; provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.
 
 
13

--------------------------------------------------------------------------------

 
 
(dd) Survival. The foregoing representations and warranties shall survive for a
period of two years after the Closing Date.
 
(ee) No Brokers. Neither the Company nor any Subsidiary has taken any action
which would give rise to any claim by any person for brokerage commissions,
finder’s fees or similar payments relating to this Agreement or the transactions
contemplated hereby, except for dealings with the Placement Agents, whose
commissions and fees will be paid by the Company and except as set forth on
Schedule 4(ee).
 
5. Regulation D/Regulation S Offering. The offer and issuance of the Purchased
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act or Rule 506 of Regulation D and/or Regulation S promulgated
thereunder.
 
6. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:
 
(a) Stop Orders. The Company will advise the Subscribers, within twenty-four
hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the common stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose. The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Purchased Securities, except as may be required by any applicable federal or
state securities laws and unless contemporaneous notice of such instruction is
given to the Subscribers.
 
(b) Listing/Quotation. The Company will maintain the quotation or listing of its
common stock on the Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global
Select Market, Bulletin Board, OTCQB or New York Stock Exchange (whichever of
the foregoing is at the time the principal trading exchange or market for the
common stock (the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable, as long as any Purchased Securities are
outstanding.
 
(c) Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Purchased Securities to the Subscribers and promptly provide copies thereof to
the Subscribers.
 
 
14

--------------------------------------------------------------------------------

 
 
(d) Filing Requirements. From the date of this Agreement and until the last to
occur of (i) two (2) years after the final Closing Date, or (ii) the date when
the Purchased Securities can be resold or transferred by the Subscribers
pursuant to Rule 144 (the date of such latest occurrence being the “End Date”),
the Company will comply in all respects with its reporting and filing
obligations under the 1934 Act. The Company will use its best efforts not to
take any action or file any document (whether or not permitted by the 1933 Act
or the 1934 Act or the rules thereunder) to terminate or suspend its reporting
and filing obligations under said acts until the End Date. Until all of the
Purchased Securities are sold by the Subscriber, the Company will continue the
listing or quotation of the Common Stock on a Principal Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Principal Market.
 
(e) Use of Proceeds. The proceeds of the Offering will be employed by the
Company for expenses of the Offering, for the purposes set forth on Schedule
6(e) and general working capital. Except as described on Schedule 6(e), the
Purchase Price may not and will not be used for accrued and unpaid officer and
director salaries, payment of financing related debt, redemption of outstanding
notes or equity instruments of the Company nor non-trade obligations outstanding
on the Closing Date.
 
(f) Taxes. The Company will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(g) DTC Program. The Company shall become a DTC FAST participant within sixty
(60) days of the closing date, and will, for a period of at least two (2) years
from the final Closing Date, employ as the transfer agent for the Purchased
Securities a participant in the Depository Trust Company Automated Securities
Transfer Program that is eligible to deliver shares via the Deposit Withdrawal
Agent Commission System.
 
(h) Books and Records. The Company will keep true records and books of account
in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.
 
(i) Governmental Authorities. The Company shall duly observe and conform in all
material respects to all valid requirements of governmental authorities relating
to the conduct of its business or to its properties or assets.
 
(j) Registration Statements on Form S-8. Until twelve (12) months after the
initial Closing Date, the Company will not, without the consent of the Majority
Holders, file with the United States Securities and Exchange Commission (the
“SEC”) any registration statements on Form S-8.
 
 
15

--------------------------------------------------------------------------------

 
 
7. Indemnification.


(a) In consideration of each Investor's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Subscriber and
each holder of any Purchased Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any of its Subsidiaries in any
of the Transaction Documents, (b) any breach of any covenant, agreement or
obligation of the Company or any of its Subsidiaries contained in any of the
Transaction Documents or (c) any cause of action, regulatory action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any of
its Subsidiaries or any cause of action, suit or claim filed by another
shareholder, whether presently a shareholder or not, of the Company) and arising
out of, resulting from, or relating to the execution, delivery, performance,
enforcement, or act or omission of any Indemnitee relating to any rights or
obligations arising from or as a result of any Transaction Documents.
 
(b) The Subscribers agree to indemnify, hold harmless, and reimburse the
Company, the Company's officers, directors, agents, Affiliates, members,
managers, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon them or any such person which
results, arises out of or is based upon liability that occurs as a result of an
adjudication or finding by a court of competent jurisdiction of a material
misrepresentation by the Subscribers in this Agreement or in any Exhibits or
Schedules attached hereto or in any Transaction Documents. Notwithstanding the
forgoing, in no event shall the liability of the Subscriber or permitted
successor hereunder, or under any Transaction Documents or other agreement
delivered in connection herewith, exceed the Purchase Price paid by such
Subscriber.
 
(c) Each person entitled to indemnification under this Section 7 (for the
purpose of this Section 7(c) only, an "Indemnified Party") shall give notice as
promptly as reasonably practicable to each party required to provide
indemnification under this Section 7 (for the purpose of this Section 7(c) only,
an "Indemnifying Party") of any action commenced against or by it in respect of
which indemnity may be sought hereunder, but failure to so notify an
Indemnifying Party shall not release such Indemnifying Party from any liability
that it may have, otherwise than on account of this indemnity agreement so long
as such failure shall not have materially prejudiced the position of the
Indemnifying Party. Upon such notification, the Indemnifying Party shall assume
the defense of such action if it is a claim brought by a third party, and after
such assumption the Indemnifying Party shall not be entitled to reimbursement of
any expenses incurred by it in connection with such action except as described
below. In any such action, any Indemnified Party shall have the right to retain
its own counsel. The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent (which shall not be
unreasonably withheld or delayed by such Indemnifying Party), but if settled
with such consent or if there be final judgment for the plaintiff, the
Indemnifying Party shall indemnify the Indemnified Party from and against any
loss, damage or liability by reason of such settlement or judgment.
 
 
16

--------------------------------------------------------------------------------

 
 
8. Anti-dilution and Purchase Rights.


(a) Right of Participation. For twelve months after the Closing, the Subscribers
shall have the right to purchase up to 25% of the securities offered by the
Company in any subsequent offering (the “Follow-On Financing”) upon the same
terms as offered to all other offerees. The Subscribers shall be given not less
than ten Business Days prior written notice (the “Notice of Sale”) of any
proposed Follow-On Financing and shall have the right during the ten Business
Days following receipt of the Notice of Sale to purchase the securities offered
in the Follow-On Financing.
 
(b) Anti-Dilution Adjustment. Other than in connection with Excepted Issuances
(as such term is defined in the last sentence of this Section 8(b)), if within
twelve months following the initial Closing of the sale of Shares in the
Offering, the Company shall issue without the consent of the Majority Holders
any Common Stock or securities convertible into or exercisable for shares of
Common Stock (or modify the conversion or exercise price of any of the foregoing
which may be outstanding) to any person or entity at a price per share which
shall be less than 100% of the price per share of the Shares purchased by such
Subscriber (including any issuances of securities in connection with the closing
of a registered primary offering of any securities of the Company in any
jurisdiction), subject to adjustment for stock dividends, subdivisions and
combinations (the “Lower Price Issuance”), then the Company shall issue, for
each such occasion, additional shares of Common Stock to the Subscriber
respecting the Purchased Securities that are then still owned by the Subscriber
at the time of the Lower Price Issuance so that the average per share purchase
price of the Purchased Securities owned by the Subscriber on the date of the
Lower Price Issuance plus such additional shares issued to Subscriber pursuant
to this Section 8(b) is equal to such other lower price per share. The delivery
to Subscriber of the additional shares of Common Stock shall be not later than
the 5 Business Days after the closing date of the transaction giving rise to the
requirement to issue additional shares of Common Stock. For purposes of the
issuance and adjustment described in this Section 8(b), in the case of the
issuance of securities convertible into or exercisable for shares of Common
Stock, the price per share shall be deemed to be the quotient obtained by
dividing (i) the sum of (A) the price paid for such derivative security plus (B)
the aggregate amount of consideration to be paid upon conversion or exercise
price of such security for the maximum number of shares for which the derivative
security may be converted or exercised, by (ii) the total number of shares of
common stock issuable upon conversion or exercise price of such security for the
maximum number of shares for which the derivative security may be converted or
exercised. The adjustment described in this Section 8(b) shall be made
immediately upon the earlier of (x) the issuance of the derivative security or
(y) the Company entering into an agreement to issue the derivative security, in
each case at a price lower than the price per Share in the Offering (which price
is subject to adjustment for stock dividends, subdivisions and combinations),
but such adjustment shall not be made again upon any issuance of shares of
Common Stock upon conversion of such derivative security. Any Common Stock or
derivative security issued or issuable by the Company for no consideration or
for consideration that cannot be determined at the time of issuance will be
deemed issuable or to have been issued for $0.01 per share of Common Stock. The
rights of Subscriber set forth in this Section 8 are in addition to any other
rights the Subscriber has pursuant to this Agreement, any Transaction Documents,
and any other agreement referred to or entered into in connection herewith or to
which Subscriber and Company are parties. For purposes hereof, “Excepted
Issuances” means the (i) Company’s issuances of securities comprising the full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity that has been approved by a majority of
disinterested directors of the Company and in which holders of such securities
or debt are not at any time granted registration rights, (ii) the Company’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iii) the Company’s issuance of common stock or its
issuances or grants of options to purchase common stock to employees, directors,
and officers of the Company pursuant to any stock or option plan duly adopted
for such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose, and (iv) the Company’s issuances of securities
upon the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of common stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities.
 
 
17

--------------------------------------------------------------------------------

 
 
9. Closing Conditions.
 
(a) The obligation hereunder of the Subscriber to acquire and pay for the
Purchased Securities is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for the
Subscriber’s sole benefit and may be waived by the Subscriber at any time in its
sole discretion.
 
(i) The representations and warranties of the Company contained in this
Agreement shall have been true and correct on the date of this Agreement and
shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all covenants and agreements of
the Company contained herein or in any of the other Transaction Documents
required to be performed by the Company on or before the Closing Date;
 
(ii) The Transaction Documents have been duly executed and delivered by the
Company to the Subscriber;
 
(iii) On the Closing Date, the Subscriber shall have received an opinion of
Astapov Lawyers, Ukrainian counsel for the Company, dated the Closing Date,
addressed to the Subscribers, in the form attached as Exhibit A.
 
(b) The obligation hereunder of the Company to issue and sell the Purchased
Securities to the Subscriber is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.
 
(i) The representations and warranties of the Subscriber in this Agreement and
each of the other Transaction Documents to which the Subscriber is a party shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date;
 
(ii) The Purchase Price for the Purchased Securities has been delivered to the
Company; and
 
(iii) The Transaction Documents to which the Subscriber is a party have been
duly executed and delivered by the Subscriber to the Company.


 
18

--------------------------------------------------------------------------------

 
 
10. Miscellaneous.
 
(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Business
Day during normal business hours where such notice is to be received), or the
first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:


If to the Company, to:


Great East Energy, Inc.
Attn: Chairman
173 Keith Street, Suite 300
Warrenton, VA 20186
Facsimile: (540) 347-2291


With a copy by fax only to (which copy shall not constitute notice):


Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren L. Ofsink, Esq.
Facsimile: (212) 224-9844


If to the Subscribers:


To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement
 
 
19

--------------------------------------------------------------------------------

 
 
(b) Entire Agreement; Amendment. This Agreement and the other Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor any of the
Subscribers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty one percent (51%) of the total number of Shares
purchased in the Offering and then held by the holders (the “Majority Holders”),
and no provision hereof may be waived other than by a written instrument signed
by the Majority Holders. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Shares then outstanding. No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the parties to the
Transaction Documents or holders of Purchased Shares, as the case may be.
 
(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.
 
(d) Law Governing this Agreement; Arbitration. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any controversy or claim arising out
of or relating to this contract, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
parties undertake to keep confidential all awards and orders in their
arbitration, together with all materials in the proceedings created for the
purpose of the arbitration and all other documents produced by another party in
the proceedings not otherwise in the public domain – save and to the extent that
disclosure may be required of a party by legal duty, including any reporting
obligations of the Company under the Securities Exchange Act of 1934, as
amended, to protect or pursue a legal right or to enforce or challenge an award
in bona fide legal proceedings before a state court or other judicial authority.
 
(f) Damages. In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transaction Documents, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.
 
(g) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.
 
 
20

--------------------------------------------------------------------------------

 
 
(h) Calendar Days and Business Days. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The term “Business
Day” shall mean days that the New York Stock Exchange is open for trading for
three or more hours. Time periods shall be determined as if the relevant action,
calculation or time period were occurring in New York City. Any deadline that
falls on a non-Business Day in any of the Transaction Documents shall be
automatically extended to the next Business Day and interest, if any, shall be
calculated and payable through such extended period.
 
(i) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(j) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[Signature Pages Follow]
 
 
21

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement with
Great East Energy, Inc. by signing and returning a copy to the Company whereupon
it shall become a binding agreement.


NUMBER OF SHARES x $1.00 = (the “Purchase
Price”)                                                                                                           
 
___________________________________
_____________________________________
Signature
Signature (if purchasing jointly)
   
___________________________________
_____________________________________
Name Typed or Printed
Name Typed or Printed
   
___________________________________
_____________________________________
Entity Name
Entity Name
   
___________________________________
_____________________________________
Address
Address
   
___________________________________
_____________________________________
City, State and Zip Code/Country
City, State and Zip Code/Country
   
___________________________________
_____________________________________
Telephone - Business
Telephone – Business
   
___________________________________
_____________________________________
Telephone – Residence
Telephone – Residence
   
___________________________________
_____________________________________
Facsimile – Business
Facsimile – Business
   
___________________________________
_____________________________________
Facsimile – Residence
Facsimile – Residence
   
___________________________________
_____________________________________
Tax ID # or Social Security #
Tax ID # or Social Security #
   



Name in which securities should be issued: __________________________
 
Dated: ____________________, 2013
 
 
22

--------------------------------------------------------------------------------

 
 
This Subscription Agreement is agreed to and accepted as of __________, 2014.
 

  GREAT EAST ENERGY, INC.            
By:
      Name: Michael Doron     Title: Chief Executive Officer          

 
 
 
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------